Title: General Orders, 28 September 1780
From: Washington, George
To: 


                        

                            
                            Head Quarters Orangetown Thursday September 28th 1780
                            Parole Rotterdam
                            Countersigns F
                            Watchword
                            Advance C,
                        
                        For the day tomorrow
                        Brigadier General Huntington
                        Colonel Bradford
                        Lieutenant Colonel Sumner
                        Major Walbridge
                        Brigade Major Oliver
                    